DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner notes that “semiconductor device” is not descriptive. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-12 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009) and Yamazaki et al. (U.S. Pub. No. 2009/0090909 A1).
Regarding claim 1, Miyazaki discloses a transistor comprising: 
a gate electrode layer (FIG. 11, see paragraph 0019);
a gate insulating layer (FIG. 1: 12, see paragraph 0019);

a source electrode layer and a drain electrode layer (FIG. 1: 14/15, see paragraph 0019),
wherein the oxide semiconductor layer comprises indium, gallium, and zinc, and wherein the oxide semiconductor layer comprises a crystal region including a nanocrystal (see paragraph 0034, Miyazaki discloses layer 13 is IGZO and can include a mixed layer including nanocrystals).
Miyazaki is silent in regards to a first insulating layer over the oxide semiconductor layer, a second insulating layer over the first insulating layer, wherein a side surface of the oxide semiconductor layer is in contact with a side surface of the source electrode layer or a side surface of the drain electrode layer, wherein the source electrode layer and the drain electrode layer overlap with the gate electrode layer, and a particle size greater than or equal to 1 nm and less than or equal to 20 nm.
Yamazaki discloses a first insulating layer over the gate oxide semiconductor layer (FIG. 3: 76, see paragraph 0119);
a second insulating layer over the first insulating layer (FIG. 3: 82, see paragraph 0123);
wherein the source electrode layer or the drain electrode layer is in contact with a side surface of the semiconductor layer (FIG. 3: drain 71 along sides of active layer); and
wherein the source electrode and the drain electrode layer overlap with the gate electrode layer (FIG. 3: source and drain overlap with the gate electrode 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamazaki to the teachings of Miyazaki so as to employ the transistor in a display device (see paragraph 0095). It would have been obvious to add the insulating layers of Yamazaki so as to prevent impurities from entering the transistor (see paragraph 0119), and to planarize the structure (see paragraph 00123). It would have been obvious to apply the source/drain configuration of Yamazaki so as to provide a connection for a pixel electrode (see paragraph 0123).
Kim discloses an oxide semiconductor layer comprising a crystal region including a nanocrystal with an average particle size of 15 nm (see page H8, col. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Kim into the teachings of Miyazaki such that the particle size lies within the claimed range. The motivation to do so is that the claimed range overlaps the range of particle sizes taught by the prior art (an “average” size of 15 nm implies a spread of sizes over a range that overlaps with Applicant’s claimed range of between 1 and 20 nm), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention, from the teachings of Kim which teaches the general conditions of the particle size, to optimize the particle size and arrive at the claim 1 range. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the channel layer of Kim including the nanocrystals having size within the claimed range in for the channel layer of Miyazaki. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based in its suitability as a transistor channel. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Miyazaki discloses a transistor comprising: 
a gate electrode layer (FIG. 11, see paragraph 0019);
a gate insulating layer (FIG. 1: 12, see paragraph 0019);
an oxide semiconductor layer comprising a first region overlapping with the gate electrode layer with the gate insulating layer provided therebetween (FIG. 1: 13, see paragraph 0019 and 0034; under the broadest reasonable interpretation, the portion of 13 that overlaps with 11 can be interpreted as the “first portion”) and a second region whose resistance is lower than the resistance of the first region (FIG. 1: under the broadest reasonable interpretation the “second region” can be defined as the portion of 13 contacting the source/drain; Examiner notes that Applicant’s specification paragraphs 0089-0092 disclose the formation of the “low-resistance” oxide semiconductor layer as a property that arises when a conductive film is formed above the oxide semiconductor layer; thus the “resistance is lower than the resistance of the first region” is an inherent quality of the portion of the oxide semiconductor on which the source and drain electrodes are formed); 
and a source electrode layer and a drain electrode layer (FIG. 1: 14/15, see paragraph 0019),
wherein the oxide semiconductor layer comprises indium, gallium, and zinc, and wherein the oxide semiconductor layer comprises a crystal region including a nanocrystal (see paragraph 0034, Miyazaki discloses layer 13 is IGZO and can include a mixed layer including nanocrystals).
Miyazaki is silent in regards to a first insulating layer over the oxide semiconductor layer, a second insulating layer over the first insulating layer, wherein a side surface of the oxide semiconductor layer is in contact with a side surface of the source electrode layer or a side surface of the drain electrode layer, wherein the source electrode layer and the drain electrode layer overlap with the gate electrode layer, and a particle size greater than or equal to 1 nm and less than or equal to 20 nm.
Yamazaki discloses a first insulating layer over the gate oxide semiconductor layer (FIG. 3: 76, see paragraph 0119);
a second insulating layer over the first insulating layer (FIG. 3: 82, see paragraph 0123);
wherein the source electrode layer or the drain electrode layer is in contact with a side surface of the semiconductor layer (FIG. 3: drain 71 along sides of active layer); and
wherein the source electrode and the drain electrode layer overlap with the gate electrode layer (FIG. 3: source and drain overlap with the gate electrode 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamazaki to the teachings of Miyazaki so as to employ the transistor in a display device (see paragraph 0095). It would have been obvious to add the insulating layers of Yamazaki so as to prevent impurities from entering the transistor (see paragraph 0119), and to planarize the structure (see paragraph 00123). It would have been obvious to apply the source/drain configuration of Yamazaki so as to provide a connection for a pixel electrode (see paragraph 0123).
Kim discloses an oxide semiconductor layer comprising a crystal region including a nanocrystal with an average particle size of 15 nm (see page H8, col. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Kim into the teachings of Miyazaki such that the particle size lies within the claimed range. The motivation to do so is that the claimed range overlaps the range of particle sizes taught by the prior art (an “average” size of 15 nm implies a spread of sizes over a range that overlaps with Applicant’s claimed range of between 1 and 20 nm), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention, from the teachings of Kim which teaches the general conditions of the particle size, to optimize the particle size and arrive at the claim 1 range. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the channel layer of Kim including the nanocrystals having size within the claimed range in for the channel layer of Miyazaki. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based in its suitability as a transistor channel. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Miyazaki discloses the gate electrode layer contains a metal material selected from Al, Cr,  and Ti (see paragraph 0024).
Regarding claim 6, Miyazaki discloses the gate electrode layer contains a metal material selected from Al, Cr,  and Ti (see paragraph 0024).
Regarding claim 7, Miyazaki discloses the source electrode layer and the drain electrode layer contain a metal material selected from Al, Cr, and Ti (see paragraph 0024).
Regarding claim 8, Miyazaki discloses the source electrode layer and the drain electrode layer contain a metal material selected from Al, Cr, and Ti (see paragraph 0024).
Regarding claim 9, Miyazaki discloses the oxide semiconductor layer has a thickness of 40 nm (see paragraph 0045; Examiner notes this disclosure teaches a specific example falling within Applicant’s claimed range of between 10 nm and 200 nm).
Regarding claim 10, Miyazaki discloses the oxide semiconductor layer has a thickness of 40 nm (see paragraph 0045; Examiner notes this disclosure teaches a specific example falling within Applicant’s claimed range of between 10 nm and 200 nm).
Regarding claim 11, Miyazaki discloses the gate electrode layer is provided under the oxide semiconductor layer with the gate insulating layer provided therebetween (FIG. 1: 11 is provided under 13 with 12 therebetween); and
wherein the gate insulating layer contains silicon oxide (see paragraph 0031).
Regarding claim 12, Miyazaki discloses the gate electrode layer is provided under the oxide semiconductor layer with the gate insulating layer provided therebetween (FIG. 1: 11 is provided under 13 with 12 therebetween); and
wherein the gate insulating layer contains silicon oxide (see paragraph 0031).
Regarding claim 19, Examiner notes the limitation “the nanocrystal is present in a superficial portion of the oxide semiconductor layer” refers to a resultant property that arises out of dehydration and annealing of the IGZO layer (see Applicant’s specification paragraph [0016] and paragraph [0079] disclosing the nanocrystal formation in superficial portions arising from dehydration at high temperatures through an annealing step). 
Additionally, the term “superficial” is not sufficiently defined so as to limit the “superficial portion of the oxide semiconductor layer” as referring to any specific depth. “Superficial” is defined by the online dictionary provided by Merriam-Webster as meaning “located near a surface.” As such, the claim requires only that the nanocrystal be present near a surface. There is no specifics as to at what distance from the surface is no longer considered superficial. 
Given the breadth of this term, and the fact that the claim is directed towards a property arising out of the annealing process, Examiner submits that the material present in the combination of Miyazaki and Kim inherently comprises the nanocrystal present in a superficial portion of the oxide semiconductor layer. In the same manner as disclosed in the instant application, Kim discloses forming the nanocrystals through a dehydrating annealing of the IGZO layer (see page H8). Thus the combination of Miyazaki and Kim, which forms the nanocrystals of the size of Kim, through the process of Kim, would result in nanocrystals being formed in a superficial portion of the IGZO layer. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 20, Examiner notes the limitation “the nanocrystal is present in a superficial portion of the oxide semiconductor layer” refers to a resultant property that arises out of dehydration and annealing of the IGZO layer (see Applicant’s specification paragraph [0016] and paragraph [0079] disclosing the nanocrystal formation in superficial portions arising from dehydration at high temperatures through an annealing step). 
Additionally, the term “superficial” is not sufficiently defined so as to limit the “superficial portion of the oxide semiconductor layer” as referring to any specific depth. “Superficial” is defined by the online dictionary provided by Merriam-Webster as meaning “located near a surface.” As such, the claim requires only that the nanocrystal be present near a surface. There is no specific as to at what distance from the surface is no longer considered superficial. 
Given the breadth of this term, and the fact that the claim is directed towards a property arising out of the annealing process, Examiner submits that the material present in the combination of Miyazaki and Kim inherently comprises the nanocrystal present in a superficial portion of the oxide semiconductor layer. In the same manner as disclosed in the instant application, Kim discloses forming the nanocrystals through a dehydrating annealing of the IGZO layer (see page H8). Thus the combination of Miyazaki and Kim, which forms the nanocrystals of the size of Kim, through the process of Kim, would result in nanocrystals being formed in a superficial portion of the IGZO layer. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Claims 13 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009) and Yamazaki et al. (U.S. Pub. No. 2009/0090909 A1) as applied to claims 1 and 2 above, and further in view of Sano et al. (U.S. Pub. No. 2006/0108636 A1).
Regarding claim 13, Miyazaki discloses the gate electrode and oxide semiconductor layer are provided with the gate insulating therebetween (FIG. 1: 11 and 13 on opposite sides of 12), and wherein the gate insulating layer contains silicon oxide (see paragraph 0031).
The combination is silent in regards to the gate electrode over the oxide semiconductor layer.
Sano discloses the gate electrode over the oxide semiconductor layer (FIG. 5: 4 provided over 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sano to the teachings of Miyazaki so as to form a top gate transistor rather than the bottom gate structure (see paragraph 0096).
Regarding claim 14, Miyazaki discloses the gate electrode and oxide semiconductor layer are provided with the gate insulating therebetween (FIG. 1: 11 and 13 on opposite sides of 12), and wherein the gate insulating layer contains silicon oxide (see paragraph 0031).
The combination is silent in regards to the gate electrode over the oxide semiconductor layer.
Sano discloses the gate electrode over the oxide semiconductor layer (FIG. 5: 4 provided over 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sano to the teachings of Miyazaki so as to form a top gate transistor rather than the bottom gate structure (see paragraph 0096).
Claims 15-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009) and Yamazaki et al. (U.S. Pub. No. 2009/0090909 A1) as applied to claims 1 and 2 above, and further in view of Takahashi et al. (U.S. Pub. No. 2010/0244022 A1).
Regarding claim 15, Miyazaki discloses the gate electrode is configured to be the first gate electrode layer, wherein the gate insulating layer is configured to be the first gate insulating layer. 
Takahashi discloses the transistor further comprises a second gate electrode layer and a second gate insulating layer (FIG. 5: second gate 8 and second gate insulator 7, see paragraph 0050); and
wherein the first gate electrode layer comprises a region overlapping with the second gate electrode layer with the semiconductor layer provided therebetween (FIG. 5: 2 overlaps with 8 with 4 therebetween).
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Takahashi to the teachings of Miyazaki so as to provide a double-gate structure (see paragraph 0093).
Regarding claim 16, Miyazaki discloses the gate electrode is configured to be the first gate electrode layer, wherein the gate insulating layer is configured to be the first gate insulating layer. 
Takahashi discloses the transistor further comprises a second gate electrode layer and a second gate insulating layer (FIG. 5: second gate 8 and second gate insulator 7, see paragraph 0050); and
wherein the first gate electrode layer comprises a region overlapping with the second gate electrode layer with the semiconductor layer provided therebetween (FIG. 5: 2 overlaps with 8 with 4 therebetween).
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Takahashi to the teachings of Miyazaki so as to provide a double-gate structure (see paragraph 0093).
Regarding claim 17, Miyazaki discloses the first gate insulating layer comprises silicon oxide (see paragraph 0031). Miyazaki, as previously modified by Takahashi so as to incorporate the second gate insulating layer discloses the second gate insulating layer comprises silicon oxide (see paragraph 0117).
Regarding claim 18, Miyazaki discloses the first gate insulating layer comprises silicon oxide (see paragraph 0031). Miyazaki, as previously modified by Takahashi so as to incorporate the second gate insulating layer discloses the second gate insulating layer comprises silicon oxide (see paragraph 0117).



Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art does not teach nor render obvious c-axes of crystal grains in the crystal region are oriented in a direction substantially perpendicular to a surface of the oxide semiconductor layer, in combination with the other limitations of claims 3 and 4.
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. Applicant argues that the “secondary references to Yamazaki … do not appear to cure the deficiencies of Miyazaki and Kim.” However, as discussed in the rejections above, Yamazaki teaches and motivates the newly added limitations and the claims are rejected as such.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819